PER CURIAM:
Wayne A. Souser appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record, considered the Supreme Court’s recent decision in Jones v. Bock, — U.S.—, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007), and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Souser v. Robinson, No. CA-05-481-2 (E.D.Va. Dec. 7, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.